DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed on 01/25/2021 is entered. Claims 78-97 are pending. Claims 78-79, 81-86 and 89 are under examination.
Terminal Disclaimer
3.	The terminal disclaimer filed on  01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent :10,464,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner's amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Laurie Stellman on 03/04/2021 and the application has been amended as follows:
Claims 80, 87-88, 90 and 97 are cancelled. 

5.	Claims 78-79, 81-86 and 89 are directed to an allowable product. Pursuant to the procedures
set forth in MPEP § 821.04(B), claims 91-96 directed to the process of making or using an allowable
product, previously withdrawn from consideration as a result of a restriction requirement, 04/27/2020
hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction 
Conclusion
6.	Claims 78-79, 81-86, 89 and 91-96 are allowed and are numbered as 1-15 respectively.
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)